Citation Nr: 0825166	
Decision Date: 07/28/08    Archive Date: 08/04/08	

DOCKET NO.  06-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of bayonet wounds to the right and left posterior 
chest. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of bayonet wounds to the dorsal vertebra and/or 
right and left lungs. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a bayonet wound to the right buttock. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a bayonet wound to the left shoulder.

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 26, 1941 to January 8, 1943, and from October 11, 
1945 to February 23, 1946.  He was a Prisoner of War (POW) of 
the Japanese Government from May 11, 1942 to January 8, 1943. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.

In a decision of August 1969, the Board denied entitlement to 
service connection for the residuals of multiple bayonet 
wounds.  In a subsequent decision of September 2002, the RO 
continued the denial of service connection for the residuals 
of bayonet wounds to the left shoulder, right and left 
anterior and posterior chest, right buttock, dorsal vertebra, 
and right and left lungs, finding that the additional 
evidence submitted, while new, was not material.  The veteran 
voiced no disagreement with that decision, which has now 
become final.

Since the time of the September 2002 rating decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence neither new nor 
material, and the current appeal ensued.  


FINDINGS OF FACT

1.  In a decision of August 1969, the Board denied 
entitlement to service connection for the residuals of 
multiple bayonet wounds.

2.  In a rating decision of September 2002, the RO denied 
entitlement to service connection for the residuals of 
multiple bayonet wounds, to include, specifically, bayonet 
wounds to the left shoulder, right and left anterior and 
posterior chest, right buttock, dorsal vertebra, and right 
and left lungs.

3.  Evidence submitted since the RO's September 2002 decision 
denying entitlement to service connection for the residuals 
of bayonet wounds to the left shoulder, right and left 
anterior and posterior chest, right buttock, dorsal vertebra, 
and right and left lungs does not relate to an unestablished 
fact, and is of insufficient significance to raise a 
reasonable possibility of substantiating the veteran's 
current claims.  


CONCLUSIONS OF LAW

1.  The decision of the Board in August 1969 denying the 
veteran's claim for service connection for the residuals of 
multiple bayonet wounds is final.  38 U.S.C.A. §§ 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).

2.  The decision of the RO in September 2002 denying the 
veteran's claim for service connection for the residuals of 
bayonet wounds to the left shoulder, right and left anterior 
and posterior chest, right buttock, dorsal vertebra, and 
right and left lungs is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

3.  Evidence received since the RO's September 2002 decision 
denying service connection for the residuals of bayonet 
wounds to the left shoulder, right and left anterior and 
posterior chest, right buttock, dorsal vertebra, and right 
and left lungs is neither new nor material, and insufficient 
to reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, VA and 
private treatment records and examination reports, and 
various statements from the veteran's former service 
colleagues.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for the 
residuals of bayonet wounds to the right and left posterior 
chest, the dorsal vertebra and/or right and left lungs, the 
right buttock, and the left shoulder.  In pertinent part, it 
is contended that all of the aforementioned injuries were 
sustained as a result of attacks by Japanese military forces 
during the veteran's confinement as a prisoner of war by the 
Japanese Government.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed in service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or when clear and unmistakable error (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2007).

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board, that decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  In like 
manner, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
decision, absent disagreement by the veteran within a period 
of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  Where a claim for entitlement to 
service connection has been previously denied, and that 
decision becomes final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final prior denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d, 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As regards the veteran's current claims for service 
connection, the Board notes that, in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008), the United States Court of Appeals for 
the Federal Circuit held that the "factual basis" of a claim 
for service connection is the veteran's disease or injury, 
rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of Section 
7104(b), claims which are based upon distinctly and properly 
diagnosed diseases or injuries must be considered separate 
and distinct claims.  This is to say that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently because they 
rest on different factual bases.  

In the case at hand, at the time of the prior Board decision 
in August 1969, the Board denied entitlement to service 
connection for the residuals of multiple bayonet wounds.  
Moreover, in a subsequent rating decision of September 2002, 
the RO continued its denial of service connection for the 
residuals of those very same bayonet wounds.  Significantly, 
the veteran's current claim and accompanying evidence 
reflects the very same disabilities.  Under the 
circumstances, the Board is of the opinion that the veteran's 
current claim is, in fact, based on the very same diagnoses 
as his previous claims, and, accordingly, must be considered 
on a "new and material" basis.  See Boggs, supra.  

In the present case, at the time of the prior Board decision 
in August 1969, it was noted that the service department had 
certified that the veteran served from November 26, 1941 to 
May 10, 1942; that he was a prisoner of war from May 11, 1942 
to January 8, 1943; that he was in noncombat status from 
January 9, 1943 to October 10, 1945; and that he had Regular 
Philippine Army service from October 11, 1945 to February 23, 
1946.  Also certified was that, during the veteran's 
noncombat service, he was employed by the Japanese from 
January 9, 1943 to October 14, 1943, and engaged in civilian 
pursuits from October 15, 1943 to October 10, 1945.  

The Board further noted that there was no induction 
examination of record, nor was there any examination at the 
time of the veteran's entry on Regular Philippine Army 
service in October 1945.  The Board indicated that, on 
service separation examination in February 1946, it was shown 
that the veteran had scars on his whole body "from multiple 
bayonet wounds."  

In February 1946, the veteran executed an affidavit 
indicating that he had been released as a prisoner of war on 
October 14, 1943, and from October 15, 1943 to October 11, 
1944, had acted as a civilian, helping his uncle work his 
farm.  The veteran further indicated that, on October 12, 
1945, he reported to military control of the Philippine Army.  
The veteran related that he had received five bayonet wounds 
during the period from May 5, 1945 to January 6, 1946.  
Moreover, in another affidavit executed in February 1946, the 
veteran indicated that he had been released as a prisoner of 
war on October 14, 1943, and was an unemployed civilian from 
October 15, 1943 to October 10, 1945.  According to the 
veteran, he had sustained the aforementioned five bayonet 
wounds on his body when a group of armed Japanese raided his 
house on May 5, 1945.  

The Board indicated that the veteran had submitted his 
initial compensation claim for the residuals of bayonet 
wounds in April 1968, claiming that he had sustained such 
wounds on May 5, 1945.  Submitted in conjunction with the 
veteran's claim were various affidavits by former service 
colleagues, indicating that they had witnessed the 
aforementioned bayoneting of the veteran.  Significantly, 
when examined by the VA in June 1958, it was found that the 
veteran had sustained through-and-through bayonet wounds of 
his right anterior and posterior chest, his left anterior and 
posterior chest, his left shoulder, and right buttock, as 
well as injuries to Muscle Groups I, XVII, XX, and XXII, and 
both the right and left lung and dorsal vertebra.  

In evaluating the aforementioned evidence, the Board noted 
that it was bound by the certification of the service 
department with respect to periods of active service or 
prisoner-of-war status (former Administrator's Decision 746).  
The Board additionally noted that the veteran, in an 
affidavit executed in February 1946, had indicated that he 
was a civilian on May 5, 1945, at which time he allegedly 
sustained the aforementioned bayonet wounds.  The Board 
ultimately concluded that the veteran had received multiple 
bayonet wounds on May 5, 1945, on which date he was a 
civilian, and that he did not receive any bayonet wounds in 
service or while a prisoner of war.  Nor was there any 
evidence of an increase in residual disability from the 
veteran's alleged bayonet wounds during his active service 
from October 1945 to February 1946.  

The Board, therefore, in its decision of August 1969, 
concluded that service connection for multiple bayonet wounds 
was not warranted.  That determination was adequately 
supported by and consistent with the evidence then of record, 
and is final.

At the time of the aforementioned rating decision in 
September 2002, the RO continued the denial of service 
connection for the residuals of multiple bayonet wounds.  In 
so doing, the RO noted that the veteran's claim for service 
connection for the residuals of bayonet wounds to the left 
shoulder, the right and left anterior and posterior chest, 
the right buttock, the dorsal vertebra, and the right and 
left lungs was initially denied in a decision of December 
1968 because the evidence then of record showed that the 
veteran's conditions were incurred during a period of "no 
casualty" status.  It was that December 1968 decision which 
was upheld by the Board at the time of its decision in August 
1969.  The RO concluded that the veteran's claims for service 
connection for the residuals of multiple bayonet wounds had 
not been successfully reopened, because the evidence which 
the veteran had submitted, while new, was not material.  More 
specifically, the RO concluded that a medical certificate 
from the veteran's private physician indicating that he (the 
veteran) had been bayoneted several times during 
incarceration was not credible, inasmuch as it was based 
solely upon history provided by the veteran.  Based on the 
aforementioned, the RO denied entitlement to service 
connection for the residuals of multiple bayonet wounds.  
Once again, that determination was adequately supported by 
and consistent with the evidence then of record, and is now 
final.  

Evidence submitted since the time of the RO's September 2002 
decision is neither "new" nor "material."  More specifically, 
such evidence consists only of a February 1946 Affidavit for 
Philippine Army Personnel, a document which was already of 
record at the time of the prior decisions in August 1969 and 
September 2002, and which does nothing to alter the fact, 
that, as per the certification of the service department, any 
wounds which the veteran sustained were, in fact, sustained 
during a period of "no casualty" or "noncombat" status in 
May 1945.  Significantly, pursuant to applicable law and 
regulation, service department findings as to the fact of 
service in the United States Armed Forces are binding upon VA 
for the purpose of establishing entitlement to benefits.  
38 C.F.R. § 3.203 (2007); see also Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

Under the circumstances, the Board is of the opinion that 
evidence submitted since the time of the RO's September 2002 
decision does not constitute new and material evidence 
sufficient to reopen the veteran's previously-denied claims.  
This is to say that, by itself, or when considered with 
previous evidence of record, the newly-received evidence does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claims.  Accordingly, the veteran's appeal as 
to the issues of service connection for the residuals of 
bayonet wounds to the right and left posterior chest, the 
dorsal vertebra and/or right and left lungs, the right 
buttock, and the left shoulder must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2006.  That letter 
notified the veteran that, in order to reopen his claim (for 
service connection for the residuals of multiple bayonet 
wounds), new and material evidence was needed.  The veteran 
was further informed of what information and evidence must be 
submitted to substantiate his claims for service connection, 
as well as what information and evidence must be provided by 
him, and what information and evidence would be obtained by 
VA.  The veteran was told to inform VA of any additional 
information or evidence that VA should have, and was further 
notified to submit evidence in support of his claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The aforementioned March 
2006 letter provided the veteran with notice of the laws 
regarding degree of disability or effective dates for any 
grant of service connection, and his claim was readjudicated 
in an August 2006 Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In any event, 
because service connection for the residuals of multiple 
bayonet wounds has been denied, any questions regarding a 
disability rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service records have been obtained, and there is no 
identified relevant evidence which has not been accounted 
for.  Under the circumstances, the Board finds that there is 
no reasonable possibility that further assistance would aid 
the veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of his claims.  
Smith v. Gober, 14 Vet. App., 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the residuals of bayonet wounds to the right 
and left posterior chest is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the residuals of bayonet wounds to the dorsal 
vertebra and/or right and left lungs is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the residuals of a bayonet wound to the right 
buttock is denied.  

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for the residuals of a bayonet wound to the left 
shoulder is denied.



	                        
____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


